DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 04/15/2014 has been entered.  Claims 2, 3, and 6 were cancelled.  Claim 20 was added.  Claims 1, 4, 5, and 7-20 are currently pending in the application.   
The Applicant’s amendment has overcome each and every specification and drawing objection on record and they have been withdrawn.  Each and every 35 U.S.C. 112(b) rejection on record has been overcome by the amendment and they have been withdrawn.
It is noted the claim objections repeated below were not overcome in the amendment.  

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments regarding Claim 1, as recited on Pages 10-13 of the Remarks, do not recite any arguments that specifically point out how the language of the claims patentably distinguishes over the combination of Denso and Hanon Systems.  
Accordingly, the rejection of Claim 1 is upheld.
The arguments regarding the amendment made in Claim 9, as recited on Pages 13-15 of the Remarks, have been fully considered and are persuasive.  The rejection of Claim 9 has been withdrawn. 

Claim Objections
Claims 1, 3, 9, 13, 14, 16, and 20 are objected to because of the following informalities:
Claim 1 recites “to adjust the degree of opening” in line 3, which should recite “to adjust a degree of opening” for proper antecedent basis. 
Claim 1 recites “protruding on the outer face” in line 16, which should recite “protruding on an outer face” for proper antecedent basis. 
Claim 9 recites “the assembly boss” in line 4, which should recite “an assembly boss” for proper antecedent basis. 
Claim 9 recites “the cover unit” in line 6, which should recite “the cover part” for proper antecedent basis. 
Claim 13 recites “to adjust the degree of opening” in line 4, which should recite “to adjust a degree of opening” for proper antecedent basis. 
Claim 14 recites “the power source” in line 14, which should recite “a power source” for proper antecedent basis. 
Clam 16 recites “temp doors” in line 3, which should recite “temperature doors”. 
Claim 16 recites “the degree of opening” in line 3, which should recite “a degree of opening”. 
Claim 20 recites “to adjust the degree of opening” in line 4, which should recite “to adjust a degree of opening” for proper antecedent basis. 
Claim 20 recites “protruding on the outer face” in line 16, which should recite “protruding on an outer face” for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of driving parts” in claims 1, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0011 - 0012 recite "a plurality of driving parts for interlocking and operating the first door and the second door… a first shaft connected to the first door to move the first door…. a second shaft connected  to the second door to more the second door… and a rack gear for connecting the first shaft and the second shaft with each ".  Therefore, the Examiner interprets "a plurality of driving parts" to include at least a first shaft, a second shaft, and a rack gear.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Corp. (German Patent Publication DE112015004534T5, English Machine Translation provided herein and relied upon below) in view of Hanon Systems (German Patent Publication DE102016220124A1, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Denso Corp. shows (Figures 1, 2, and 3): 
An air conditioner (1) for a vehicle (“the air conditioning device 1 for a vehicle”, Paragraph 0029), which includes an air-conditioning case (10) having a heat exchanger (30, 40), and a first door (51) and a second door (52) disposed in the air-conditioning case (10) to adjust a degree of opening (as illustrated in Figure 2, the degree of opening of 16b/17b is adjusted by the location of 51 and 52) of an air passageway (11 including 16b and 17b), the air conditioner (1) comprising:
a plurality of driving parts (70, which is comprised of components 71, 72, 74, 74, and 75) for interlocking and operating (as illustrated in Figures 2 and 3, 51 and 52 are interlocked and operated by 70) the first door (51) and the second door (52);
a first shaft (71a) connected to (as illustrated in Figure 2) the first door (51) to move (as illustrated by the rotation arrows in Figures 2 and 3, 71a rotates to move 51) the first door (51) by rotation,
a second shaft (72a) connected to (as illustrated in Figure 2) the second door (52) to move (as illustrated by the rotation arrows in Figures 2 and 3, 72a rotates to move 52) the second door (52) by rotation; and
a rack gear (73) for connecting (as illustrated in Figure 3, 71a and 72a are connected by 73) the first shaft (71a) and the second shaft (72a) with each other.
However, Denso Corp. lacks showing a cover part for fixing the plurality of driving parts to the air-conditioning case, wherein the cover part covers at least one among the plurality of driving parts, a support part protruding on an outer face of the air-conditioning case to support the rack gear, and a guide part formed to protrude on the outer face of the air-conditioning case to support the cover part.  
Hanon Systems teaches (Figures 1, 2, 3, and 4):
An air conditioner (1) for a vehicle (“an air duct system 1 of a HVAC system for a vehicle”, Paragraph 0018), which includes an air-conditioning case (12) having a heat exchanger (4, 5), and a first door (32) and a second door (28) disposed in the air-conditioning case (12) to adjust a degree of opening (as described in Paragraphs 0025 and 0026, 28 can be positioned in a first position, a second position, and an intermediate position to vary the degree of opening of passages 7 and 8) of an air passageway (7 and 8), the air conditioner (1) comprising:
a plurality of driving parts (as illustrated in Figure 2, the driving parts for 28 and 32 include 3, 29, 33, 40, 50, 60, 70, 80, and 90) for interlocking and operating (as illustrated in Figure 2, these driving parts constitute control mechanism 34 that interlocks and operates 28 and 32) the first door (32) and the second door (28); and
a cover part (36) for fixing (“the mounting bracket is configured to be mounted on an outer surface of the main housing 12… the mounting bracket 36 is coupled to the main housing 12 by connecting the component of the control mechanism 34 t each of the temperature door 32 and the mode door 32”, Paragraph 0033;  the plurality of driving parts (as illustrated in Figure 2, the driving parts for 28 and 32 include 3, 29, 33, 40, 50, 60, 70, 80, and 90) to the air-conditioning case (12), wherein
the cover part (36) covers (36 covers 40, 50, 60, 70, 80, and 90; “the first surface 37 , the peripheral rim 30, and the outer surface of the main housing 12 cooperate to enclose a compartment 35 that houses the temperature cam controller 40, temperature link gear 50, temperature flap gear 60, mode cam control 70, mode link gear 80 and mode flap gear 90 having received therein”, Paragraph 0034) at least one (40 and 70) among the plurality of driving parts (as illustrated in Figure 2, the driving parts for 28 and 32 include 3, 29, 33, 40, 50, 60, 70, 80, and 90). 
Further, Hanon Systems recites “the control mechanism 36 includes a mounting bracket 36”, Paragraph 0032; “the mounting bracket 36 is configured to be mounted on an outer surface of the main housing 12… the mounting bracket 36 is coupled to the main housing 12 by connecting the components of the control mechanism 34 to each of the temperature door 28 and the mode door 32”, Paragraph 0033; “the first surface 37 , the peripheral rim 30, and the outer surface of the main housing 12 cooperate to enclose a compartment 35 that houses the temperature cam controller 40, temperature link gear 50, temperature flap gear 60, mode cam control 70, mode link gear 80 and mode flap gear 90 having received therein”, Paragraph 0034; “actuator 3 may be coupled to the mounting bracket 36”, Paragraph 0035. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner shown by Denso Corp. to include a cover part for fixing the plurality of driving parts to the air-conditioning case, wherein the cover part covers at least one among the plurality of driving parts, as taught by Hanon Systems, to provide the benefit of enclosing the plurality of driving parts and providing a surface on which to mount the actuator such that the plurality of driving parts and the actuator are secured together to the air-conditioning case. 
Accordingly, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
the cover part (Hanon: 36, which covers the gears) covers at least one (in combination, Hanon’s cover part 36 covers the gears shown by Denso in Figure 3; as 71a and 72a are located in the middle of the gears, both 71a and 72b are covered by the cover part) among the first shaft (Denso: 71a) and the second shaft (Denso: 72a). 
a support part (Hanon: 38) protruding on (Hanon: via 39) an exterior face (Denso: the exterior face of 10 to which, in combination, Hanon’s 36 is attached) of the air-conditioning case (Denso: 10) to support (Hanon: the driving elements are supported by the posts on 38, as illustrated in Figure 2) the rack gear (Denso: 73), and
a guide part (Hanon: the protrusion illustrated on the lower right side of 39 below 3 in Figure 2) formed to protrude on an outer face (Denso: the exterior face of 10 to which, in combination, Hanon’s 36 is attached) of the air-conditioning case (Denso: 10) to support (Hanon: the protrusion supports the installation and attachment of 36 on the case) the cover part (Hanon: 36).

Regarding Claim 4, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
The support part (Hanon: 38) has a space part (Hanon: the open space defined within 38/39 in which the driving parts nest) formed between the outer face (Denso: the exterior face of 10 to which, in combination, Hanon’s 36 is attached) of the air-conditioning case (Denso: 10) and the rack gear (Denso: 73). 

Regarding Claim 7, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
The cover part (Hanon: 36) and the guide part (Hanon: the protrusion illustrated on the lower right side of 39 below 3 in Figure 2) get in surface contact with each other (Hanon: as illustrated in Figure 2, the protrusion on the lower right side of 39 is in contact with 36). 

Regarding Claim 8, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
The cover part (Hanon: 36) has a through hole (Hanon: as illustrated in Figure 2, there are four holes through 36 in which the power source 3 is attached) formed at a portion corresponding to at least one among (Denso: as illustrated in Figure 3, shaft 71b is coupled to the power source 75; Hanon: as illustrated in Figure 2, the through holes in 36 are attached to power source 3) the first shaft (Denso: 71a) and the second shaft (Denso: 72a) so that a shaft (Denso: the shaft of 75) of a power source (Denso: 75) penetrates through the through hole (Hanon: as illustrated in Figure 2, there are four holes through 36 in which the power source 3 is attached). 


Regarding Claim 16, Denso Corp. shows (Figures 1, 2, and 3): 
The first door (51) and the second door (52) are spaced apart from each other (51 and 52 are spaced apart from each other by 18, as illustrated in Figure 2), and are temperature doors )51 and 52 are air mix doors disposed between the evaporator 30 and the heater core 40 for adjusting the temperature of the air) to adjust a degree of opening (based on the position of 51 and 52, as illustrated in Figure 2) of an air passageway (16a and 17a) passing through (as illustrated in Figure 2) a heat exchanger (40) for heating and an air passageway (16b and 17b) bypassing (as illustrated in Figure 2) the heat exchanger (40) for heating. 

Allowable Subject Matter
Claims 5, 9, 10, 11, 12, 13, 14, 15, 17, 18, and 19 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
The support part (Hanon: 38) includes a first wall member (Hanon: 39).
However, the combination lacks showing the support part further includes a second wall member spaced apart from the first wall member in a sliding direction of the rack gear.
The prior art, either alone or in combination, does not provide motivation to modify the support part of the secondary reference Hanon Systems in such a manner. 
Claims 11 and 12 would be allowable for their dependency on Claim 5. 
Regarding Claim 9, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
The cover part (Hanon: 36) includes an interference avoiding groove.
However, the combination does not teach the interference groove is formed in a portion corresponding to an assembly boss formed in the air-conditioning case to prevent interference that may occur when the air-conditioning case and the cover unit are combined. 
Claim 10 would be allowable for its dependency on Claim 9.
Regarding Claim 13, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches:
A first shaft (Denso: 71a) connected to (Denso: as illustrated in Figure 2) the first door (Denso: 51) to move (Denso: as illustrated by the rotation arrows in Figures 2 and 3, 71a rotates to move 51) the first door (Denso: 51) by rotation,
a second shaft (Denso: 72a) connected to (Denso: as illustrated in Figure 2) the second door (Denso: 52) to move (Denso: as illustrated by the rotation arrows in Figures 2 and 3, 72a rotates to move 52) the second door (Denso: 52) by rotation; and
a rack gear (Denso:73) for connecting (Denso: as illustrated in Figure 3, 71a and 72a are connected by 73) the first shaft (Denso: 71a) and the second shaft (Denso: 72a) with each other, wherein
the cover part (Hanon: 36, which covers the gears) covers at least one (in combination, Hanon’s cover part 36 covers the gears shown by Denso in Figure 3; as 71a and 72a are located in the middle of the gears, both 71a and 72b are covered by the cover part) among the first shaft (Denso: 71a) and the second shaft (Denso: 72a). 
However, the combination does not teach a third shaft for connecting the rack gear and the second shaft with each other to transfer driving power, wherein the cover part covers all of the first shaft, the second shaft, the third shaft, and the rack gear. 
Modifying Denso to include a third shaft to transfer driving power to the second shaft would impermissibly alter the principle operation of Denso, wherein the second shaft is directly connected with the rack gear and the rack gear transfers power directly to both the first shaft and the second shaft.  Further, since the combination of Denso and Hanon does not teach both the first shaft and the second shaft are covered by the cover part, it would be impermissible hindsight to modify the combination so that the first shaft, the second shaft, the third shaft, and the rack gear are all covered by the cover part.
Claims 14, 15, 17, 18, and 19 would be allowable for their dependency on Claim 13. 
Claim 20 would be allowable if rewritten to overcome the claim objections set forth in this Office action.
Regarding Claim 20, the combination of Denso Corp. (Figures 1, 2, and 3) and Hanon Systems (Figures 1, 2, 3, and 4) teaches each and every limitation (see rejection of Claim 1 above) except the support part includes a first wall member and a second wall member spaced apart from each other in a sliding direction of the rack gear. 
Modifying the combination such that the support part includes a first wall member and a second wall member spaced apart from each other to support the rack gear would require impermissible hindsight. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
07/11/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762